         Case 1:19-cv-03185-RDM Document 57 Filed 04/24/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



ENZO COSTA, et al.,

               Plaintiffs,

               v.
                                                      Case No. 1:19-cv-3185 (RDM)
DISTRICT OF COLUMBIA, et al.,

               Defendants.


    NOTICE OF IN RESPONSE TO THE COURT’S MINUTE ORDER OF APRIL 24, 2020

       Plaintiffs do not have any further evidence to submit on the question of test-based strategies for

discontinuation of quarantine of exposed individuals at this time.

       As discussed in oral argument, Plaintiffs refer the Court to the Centers for Disease Control

Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and

Detention Facilities, page 13 (ECF 55-2) regarding the discontinuation of medical isolation of known or

suspected cases of COVID-19.


Dated: April 24, 2020


                                                     /s/ Kaitlin Banner
                                                     Kaitlin Banner (D.C. Bar No. 1000436)
                                                     Margaret Hart (D.C. Bar No. 1030528)
                                                     Hannah Lieberman (D.C. Bar No. 336776)
                                                     Jonathan Smith (D.C. Bar No. 396578)
                                                     WASHINGTON LAWYERS’
                                                     COMMITTEE FOR CIVIL RIGHTS AND
                                                     URBAN AFFAIRS
                                                     700 14th Street, NW, Suite 400
                                                     Washington, DC 20005
                                                     Phone: (202) 319-1000
                                                     Fax: (202) 319-1010
                                                     Kaitlin_banner@washlaw.org
Case 1:19-cv-03185-RDM Document 57 Filed 04/24/20 Page 2 of 2



                                 margaret_hart@washlaw.org
                                 hannah_lieberman@washlaw.org
                                 jonathan_smith@washlaw.org
                                 maria_morris@washlaw.org



                                 John A. Freedman (D.C. Bar No. 453075)
                                 Tirzah S. Lollar (D.C. Bar No. 497295)
                                 ARNOLD & PORTER LLP
                                 601 Massachusetts Ave., NW
                                 Washington, D.C. 20001
                                 Tel.: (202) 942-5000
                                 Fax: (202) 942-5999
                                 John.Freedman@aporter.com
                                 Tirzah.Lollar@arnoldporter.com

                                 Arthur B. Spitzer (D.C. Bar No. 235960)
                                 Scott Michelman (D.C. Bar No. 1006945)
                                 Michael Perloff (D.C. Bar No. 1601047)
                                 AMERICAN CIVIL LIBERTIES UNION
                                 FOUNDATION OF THE DISTRICT OF
                                 COLUMBIA
                                 915 15th Street NW, Second Floor
                                 Washington, D.C. 20005
                                 (202) 457-0800
                                 aspitzer@acludc.org
                                 smichelman@acludc.org
                                 mperloff@acludc.org

                                 Counsel for Plaintiffs
